Citation Nr: 1421447	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  11-11 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for prostate cancer, status post radical prostatectomy.

2.  Entitlement to service connection for a respiratory disorder, to include sinusitis or as to include as a qualifying chronic disability under 38 C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	Vermont Veterans Affairs Section, Military Department


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to June 1971, and from September 2001 to August 2002, with additional periods of activation, including from March 2006 to June 2006, and from August 2007 to October 2007.  He had service in the Southwest Asia theater of operations during the Persian Gulf War.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont, which denied entitlement to service connection for prostate cancer status post radial prostatectomy, nerve sparing procedure and for sinusitis.  

The Veteran's Virtual VA and VBMS files were reviewed in connection with this decision.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The United States Court of Appeals for Veterans Claims (Court) held that a claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) ('It is the pro se claimant who knows that symptoms he is experiencing and that are causing him disability...[and] it is the Secretary who know the provisions of title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission.')  A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 2009) (to the effect that, when determining the scope of a claim, the Board must consider 'the claimant description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim').  The Veteran initially filed his claim for sinusitis; however, the record contains reports of symptoms that may be attributable to another respiratory disorder, or may be service-connected under the provisions of 38 C.F.R. § 3.317, based on his presence in Southwest Asia during the Persian Gulf War.  As such, the Board has recharacterized the issue as indicated on the title page.

The Veteran presented testimony before the undersigned Veterans Law Judge in May 2012.  Unfortunately, the transcript of this hearing is unavailable.  The Veteran was advised of this in a June 2012 letter, in which he was offered another hearing before a Veterans Law Judge.  The letter informed the Veteran that if he did not respond within 30 days of the date of the letter, the Board would assume that he did not wish to have another hearing and would proceed to adjudicate his claim.  As the Veteran did not respond to this letter, the Board will proceed with its decision.
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Respiratory disorder

The Veteran contends that he has a respiratory illness as a result of exposure to smoke from burning trash and sand/dust while serving in Iraq.  See March 2006, August 2007, and January 2008 Post Deployment Health Reassessments.  The Veteran has asserted that he has developed watery eyes, clear drainage from his nose to a milk-like appearance, and a chronic cough since returning from Iraq.  See April 2009 VA respiratory diseases examination. 

Service treatment records include an April 2006 Post Deployment Health Assessment, provided subsequent to deployment to Iraq, that reflects the Veteran's reports that he had a chronic cough, runny nose, and redness of the eyes with tearing during his deployment and when he completed the form.  In May 2006, the Veteran indicated that he had watering eyes and a runny nose and coughing when he got up in the morning.  The examiner noted that the Veteran had a chronic cough with congestion since he arrived in Balad, Iraq.  An August 2007 assessment reflected the Veteran's reports that he had these symptoms while deployed, but not at the time when he completed the form.  In September 2007, the Veteran indicated that he had no concerns about his health, and indicated that he did not intend to seek disability from the VA.  Finally, in January 2008, the Veteran did not check any boxes for runny nose, redness of eyes with tearing, or chronic cough.  He indicated at that time that he did not want to schedule further treatment with a provider.  

Private medical records reflecting treatment from Cambridge Family Health show that the Veteran was assessed with a chronic cough in December 2008.  He indicated that he had the cough for approximately one year, and that it was worse in cold weather.  He was given a trial of Asmanex, and was instructed to follow up.  In January 2009, he was seen for a follow up of his persistent cough, and was provided with additional medication and instructed to again follow up, as the initial medication did not work.  These are the most recent medical records from this private provider.  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).  VA has a duty to obtain records of treatment reported by a private physician.  Massey v. Brown, 7 Vet. App. 204 (1994).  As it appears that the Veteran has received ongoing care from this provider, and that these records would be relevant to his claim, current treatment records should be obtained. 

The Veteran was provided with a VA examination in April 2009.  The examiner was instructed to determine whether the Veteran had sinusitis.  The Veteran reported that he had chronic sinus problems; however, sinusitis was not found on examination.  The examiner found that there was no evidence of drainage, and that the Veteran did not endorse any symptoms consistent with chronic sinusitis.  

Under 38 U.S.C.A. § 1117(a)(1), compensation is warranted for a Persian Gulf Veteran who exhibits objective indications of a 'qualifying chronic disability' that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the Secretary.  Effective December 29, 2011, VA extended the presumptive period in 38 C.F.R. § 3.317(a)(1)(i) through December 31, 2016 (for qualifying chronic disabilities that become manifest to a degree of 10 percent or more after active duty in the Southwest Asia theater of operations).  See 76 Fed. Reg. 81834 -81836 (December 29, 2011).  Furthermore, the chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a),(b).

The April 2008 examination was focused on whether the Veteran had sinusitis, and did not address any other respiratory disorders that may have been present.  The Board notes that a private physician found that the Veteran had a chronic cough in January 2009, and that a medication provided to him to treat asthma had not been effective.  As there is evidence that the Veteran has had some ongoing symptoms but it is unclear whether these symptoms have been associated with a diagnosed disorder or are chronic but not attributable to a diagnosed illness, the Board finds that the Veteran should be afforded another VA examination.  

Prostate cancer

The Veteran's private physician, who treated his prostate cancer, indicated in a January 2009 letter that it was his opinion that the Veteran's exposure to noxious chemicals-identified in the letter as trichloramine acetate-could be contributory to his prostate cancer, and that his "suspicion would be high" in this regard, based upon his exposure.

The Veteran was provided with a VA examination in April 2009.  The examiner noted that the Veteran was diagnosed with prostate cancer in November 2007, and underwent radical prostatectomy in December 2007.  His residuals included some incontinence and erectile dysfunction, for which he uses medication.  The examiner noted that his claim was based on exposure to trichloramine acetate, which had not been recognized by the BVA to be a carcinogenic agent like Dioxin and therefore was not afforded service connection on a presumptive basis.  The examiner diagnosed adenocarcinoma of the prostate with radical prostatectomy nerve-sparing procedure in December 2007, with minimal side effects other than moderate erectile dysfunction.  The examiner noted that the Veteran had no evidence of service in Vietnam and that presumed service connection for prostate cancer due to exposure to PD-680 and trichloramine acetate had not been identified.

Subsequently the representative claimed that the Veteran was exposed to the chemical, trichloroethylene (TCE), while in service and that this exposure caused his prostate cancer.  This claim was made after the initial denial of service connection and there is no indication how the Veteran knew that he was exposed to this TCE as opposed to or in addition to PD-680 and trichloramine acetate.  A search of service department records found no evidence of exposure to TCE and there is no convincing evidence of his exposure to this chemical.  

The Board finds that the VA examination is inadequate because the examiner merely noted that service connection on a presumptive basis for prostate cancer was not available for the Veteran's claim, without providing any rationale.  As such, the Veteran should be provided with a VA examination to determine whether his prostate cancer is linked to his in-service exposure to trichloroethylene.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Take the necessary steps to obtain all private records pertaining to treatment of the Veteran's respiratory symptoms, including from any medical providers at the Cambridge Family Health since January 2009, in accordance with 38 C.F.R. § 3.159.  If additional information is needed to complete this request, the Veteran should be so advised of the specific information needed as well as any necessary medical releases.

2.  After any additional records have been associated with the Veteran's file, schedule him for a VA examination to determine the etiology of any diagnosed respiratory disorder.  All indicated tests and studies should be conducted.

The claims folder, including this remand and records from the VBMS and Virtual VA systems, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should address the following:

a) whether the Veteran's respiratory symptoms can be attributed to a known clinical diagnosis;

b) for any diagnosed respiratory disorder, the examiner should indicate whether it is at least as likely as not (a 50% or higher degree of probability) that any such disorder had its clinical onset during a period of active service in Iraq, or is otherwise related to a period of active service; and

c) if a diagnosis, based on the Veteran's reported symptoms cannot be made, the examiner should determine the severity and frequency of his respiratory symptoms.

The examiner should address the Veteran's service treatment records reflecting his reports of symptoms of red, watery eyes, runny nose and a chronic cough in his post deployment health assessments, his private medical records reflecting that he had a chronic cough, and his contentions of ongoing symptoms provided in his last examination.

The examiner must provide reasons for each opinion. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

3.  Refer the Veteran's claims file to the April 2009 VA physician for an addendum opinion.  (If the examiner is no longer available, forward the claims file to an appropriate VA medical professional.)  The entire claims file, and a copy of this remand, must be provided to and reviewed by the examiner.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained therein and not otherwise available must be printed and associated with the paper claims file for the examiner's review.

After reviewing the record, the examiner should indicate whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's prostate cancer had its clinical onset in service or is otherwise related to active service, including exposure to PD-680 or trichloramine acetate.  

The examiner must provide a rationale for any opinion expressed.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

4.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



